DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0216461A1 to Koeppel (hereinafter “Koeppel”) in view of US20120167888A1 to Taylor et al. (hereinafter “Taylor”).
Regarding claim 1, Koeppel discloses a compressor assembly for a portable oxygen concentrator (Fig. 3a compressor 16), comprising: 
	a first compressor chamber comprising a first connector (Fig. 3a cylinder 50a; see annotated figure for connectors); 
	a second compressor chamber comprising a second connector (Fig. 3a cylinder 50b); and 
	a tube comprising a first end comprising a first connection interface configured to connect to the first connector and a second end comprising a second connection interface configured to connect to the second connector (Fig. 3a shows tube between the two compressor cylinders 50a, 50b; Examiner takes the two ends of the tubes to be connection interfaces which line up with the connector); 
	wherein the first connection interface is shaped to maintain the connection between the first connector and the first connection interface in a fixed orientation and the second connection interface is shaped to maintain the connection between the second connector and the second connection interface in a fixed orientation (Fig. 3a shows the tube and connectors are shaped to receive one another; Examiner notes the tube is kept in a fixed orientation).
	Koeppel does not disclose wherein one or more of the first connector, the second connector, and the tube are compliant. However, Taylor demonstrates it was known in the art before the effective filing date of the claimed invention to use a compliant tube (Paragraph 0040 discloses a compressor assembly with compliant tubing).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koeppel with a compliant connecting tube, as taught by Taylor, to provide the assembly with a high amount of shock resistance (Paragraph 0041). 

    PNG
    media_image1.png
    660
    826
    media_image1.png
    Greyscale


Regarding claim 2, Koeppel in view of Taylor discloses the compressor assembly of claim 1, and Koeppel further discloses wherein the first connector has a shape and the first connection interface of the tube has a shape that matches the shape of the first connector, and wherein the second connector has a shape and the second connection interface has a shape that matches the shape of the second connector (Fig. 3a shows the tube and connectors are shaped to receive one another).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US2007/0277824A1 to Aylsworth et al. (hereinafter “Aylsworth”). 
Regarding claim 3, Koeppel in view of Taylor discloses the compressor assembly of claim 2, but do not disclose wherein the shapes of the first connection interface, the second connection interface, the first connector, and the second connector are square. However, Aylsworth demonstrates it was known in the art before the effective filing date of the claimed invention to use square connectors for tubing (Fig. 7 square connection 16, square connector interface 34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connectors of Koeppel to be square, as taught by Aylsworth, in order to secure the tubing in place. 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koeppel in view of US 20180112908 A1 to Song (hereinafter “Song”) and WO 2017007802 A1 to Maier (hereinafter “Maier”).
Regarding claim 4, Koeppel discloses a compressor assembly for a portable oxygen concentrator ((Fig. 3a compressor 16); a compressor comprising (Fig. 3a compressor 16): a first compressor chamber (cylinder 50a); a second compressor chamber (cylinder 50b).
	Koeppel does not disclose a compliant mount comprising at least one connector, the at least one connector comprising: a compliant member; and a pair of protruding tabs extending from the compliant member; and at least one pair of slots, the at least one pair of slots configured to receive the pair of protruding tabs of the at least one connector. However, Song demonstrates it was known in the art before the effective filing date of the claimed invention to use a compressor with slots and mount for a compressor with compliant members and tabs (Figs. 3 & 7 base 12 (taken to be mount);  ear mount 23, vibration absorber 14 (taken together to be connector; the vibration member is the compliant member of the connector); Fig. 7 post 13 (taken to be tabs; Examiner notes there are multiple mounts, connectors, and tabs pictured); Fig. 3 open holes 231 (taken to be slots of compressor 20) receive posts 13).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Koeppel’s compressor to include the mounting and post securement, as taught by Song, in order to absorb vibrations caused by the compressor (Paragraph 0010). 
	Koeppel and Song do not disclose a compliant mount. However, Maier demonstrates it was known in the art before the effective filing date of the claimed invention to use a compressor assembly with compliant mounts (Fig. 1 damping mounts 42; Paragraph 0028 discloses the damping mounts may be compliant).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the mounts of Song to be compliant, as taught by Maier, to support the load generated by compressor components (Paragraph 0028). 
Regarding claim 6, Koeppel in view of Song and Maier discloses the compressor assembly of claim 4, and Song further discloses wherein the pair of protruding tabs are formed of a different material than the compliant member (Paragraph 0006 discloses the post is mounted on the base; Paragraph 0041 discloses the vibration absorber is made of rubber or the like; Examiner notes that “post” is defined by Merriam-Webster as “a piece (as of timber or metal) fixed in an upright position”; The post of Song is taken to be made of metal or wood).  
Regarding claim 7, Koeppel in view of Song and Maier discloses the compressor assembly of claim 4, and Koeppel discloses wherein the at least one connector comprises two connectors (Fig. 2 inner ear mounts 23 and outer ear mounts 24 serve as 4 connectors for the compressor 20).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koeppel in view of Song and Maier, as applied to claim 4 above, and in further view of WO2020001872A1 to Chen et al. (hereinafter “Chen”).
Regarding claim 5, Koeppel in view of Song and Maier discloses the compressor assembly of claim 4, but does not disclose wherein the protruding tabs are spaced 180o apart from one another around a circumference of the compliant member. However, Chen demonstrates it was known in the art before the effective filing date of the claimed invention to use protruding tabs spaced 180 degrees apart (Fig. 10 core 5 has protrusions at 180 degrees to each other).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration absorber of Song to further include in its shape protrusions at 180 degrees to each other, as taught by Chen, to further secure the compressor assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20150136126-A1 to Sims; US-20210113801-A1 to Wang; US-20190217042-A1 to Zapol; US-20190175856-A1 to Galbraith; US-20190126189-A1 to Dolensky; US-20190126188-A1 to Dolensky; US-20170021302-A1 to Galbraith; US-20160375218-A1 to Sprinkle; US-20150059741-A1 to Ota; US-20150209544-A1 to Morita; US-20140345609-A1 to Whitcher; US-20140224246-A1 to Whitcher; WO-2015116788-A1 to Slater; US-20190093648-A1 to Ventrapragada; US-20180291885-A1 to Grybush; US-9316216-B1 to Cook; US-20070137487-A1 to Whitley; US-3460532-A to Forrest; US-20200040912-A1 to Nanjappa; US-20170276421-A1 to Candeo; US-20170196376-A1 to Leonard; US-20160032943-A1 to Eddie; US-20190120255-A1 to Tomeo; US-20140110892-A1 to Wojcieson; and US-20100099002-A1 to Andreas-Schott.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                         

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785